—Order unanimously reversed on the law with costs and motion denied. Memorandum: In the absence of "special, unusual or extraordinary circumstances spelled out in factual detail”, Supreme Court should not have permitted a physical examination of plaintiff after the note of issue and statement of readiness had been filed (Laudico v Sears, Roebuck & Co., 125 AD2d 960, 961; see, 22 NYCRR 202.21 [d]; Siegel, NY Prac §370 [2d ed]). (Appeal from Order of Supreme Court, Erie County, Whelan, J.—Discovery.) Present—Denman, P. J., Lawton, Wesley, Balio and Boehm, JJ.